Citation Nr: 1424433	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for DJD of the right knee.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for a lumbar spine disability, to include degenerative disc disease (DDD) at L5-S1.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and C.M.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 RO decision which, in part, granted service connection for the Veteran's low back and bilateral knee disabilities. 

In July 2010, the Veteran provided testimony in a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

The Board remanded the issues of initial disability ratings in excess of those assigned for a lumbar spine disability and the bilateral knee DJD for additional development in December 2010.  In April 2013, the Veteran submitted additional evidence with a waiver of RO consideration.

The issues of entitlement to an initial disability evaluation in excess of 20 percent for a lumbar spine disability, to include DDD at L5-S1, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left knee DJD has not been productive of flexion limited to 45 degrees or less or extension limited to 10 or more even when considering the effects of painful motion, ankylosis, removed or dislocated semilunar cartilage, tibia or fibula impairment, or genu recurvatum at any time during the period on appeal.

2.  The Veteran's left knee DJD has resulted in slight, but no worse, instability of the left knee throughout the period on appeal.

3.  The Veteran's right knee DJD has not been productive of flexion limited to 45 degrees or less or extension limited to 10 or more even when considering the effects of painful motion, ankylosis, removed or dislocated semilunar cartilage, tibia or fibula impairment, or genu recurvatum at any time during the period on appeal.

4.  The Veteran's left knee DJD has resulted in slight, but no worse, instability of the left knee throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2013).

2.  The criteria for an initial separate evaluation of 10 percent, but no higher, for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Code (DC) 5257 (2013).

3.  The criteria for an initial evaluation greater than 10 percent for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DCs 5003, 5260.

4.  The criteria for an initial separate evaluation of 10 percent, but no higher, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings

The Veteran contends that he is entitled to initial ratings in excess of 10 percent for DJD of each knee.  For the reasons that follow, the Board concludes separate compensable ratings are warranted for instability of each knee.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The Veteran's DJD of the bilateral knees has been rated as traumatic arthritis using the criteria for limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic arthritis), 5260 (limitation of knee flexion).  Traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  The record demonstrates amply that the arthritis has been established by X-ray findings in each knee. 

Compensable ratings for limitation of extension require extension limited to ten degrees short of full extension.  38 C.F.R. § 4.71a, DC 5261.  Compensable ratings for limitation of flexion require flexion limited to no more than 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

The Veteran's ranges of knee motion have been tested repeatedly since the effective date of service connection.  At an October 2005 VA examination, he had extension to zero degrees and flexion to 120 degrees in both knees.  At a January 2007 VA examination, he had extension to zero degrees and flexion to 110 degrees in the left knee and to 140 degrees in the right knee.  At a January 2011 VA examination, he had extension to zero degrees and flexion to 120 degrees in the left knee and to 125 degrees in the right knee.  These ranges of motion did not decrease with repetitive testing.

A July 2006 VA physical therapy evaluation note indicated that the Veteran had lower extremity ranges of motion within normal limits.  Although this note does not provide specific ranges in degrees, it tends to support the findings of well-preserved ranges of motion contained in the VA examination reports in 2005 and 2007.

The range of motion findings in the record on appeal do not support compensable ratings under either DC 5260 or DC 5261.  38 C.F.R. § 4.71a.  The Veteran's knee extension has been to zero degrees.  His bilateral knee flexion has invariably exceeded 45 degrees.  The VA examination reports and the Veteran's VA treatment records show that he continued to stand and ambulate independently through the period on appeal.  He reported being able to stand for only a few minutes and walk limited distances due to pain in his knees.  The RO assigned initial 10 percent ratings for DJD of each knee based on the Veteran's complaints of painful motion and limited endurance considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, supra.  The Board concludes that the criteria for a rating in excess of 10 percent for DJD of either knee are not met based on limitation of motion criteria or the DeLuca factors.  

The Board also concludes that the criteria for ratings in excess of 10 percent were not met under DC 5003.  DJD in both knees constitutes involvement of 2 major joints.  A maximum rating of 20 percent would be assigned for both knees together if rated under DC 5003.  38 C.F.R. § 4.71a.  The presently assigned, independent 10 percent ratings are, after combination and application of the bilateral factor, at least as favorable as a single 20 percent rating under DC 5003.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  A higher rating is not warranted under DC 5003.  

The Board has considered whether other ratings may be assigned.  VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  

Ratings for recurrent subluxation or lateral instability are available under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted if resulting in "slight" disability.  A 20 percent rating is warranted for "moderate" disability.  A 30 percent rating is warranted for "severe" disability.  Words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2013).

The October 2005 VA examination report indicates that the Veteran stated he had fallen the day before the examination.  The examiner noted a dressing on the lower portion of the left leg for abrasions.  The examiner indicated that no instability was found during physical examination.

The Veteran's VA treatment records show numerous complaints of occasional falls and that he received braces for both knees in November 2006. 

The January 2007 VA examination report indicates that the Veteran wore braces on both knees and complained of instability.  The portion of the examination report that addressed instability was left uncompleted.  

A December 2010 private evaluation report by a Dr. B. states that the Veteran had varus alignment of both knees.  The doctor indicated that the Veteran was inquiring about knee replacement and reported that VA had declined to perform the surgery due to the Veteran's age.  Dr. B. indicated that unloader braces were considered, but were unlikely to be beneficial given the Veteran's weight.

The Veteran complained of instability again at the January 2011 VA examination.  The examiner found no instability on direct examination.  

The Veteran submitted a set of treatment records from Dr. B. in April 2013.  A May 2012 treatment note states that the stability tests of both knees, Lachman, medial laxity, and lateral laxity, were "negative" or "none" bilaterally.  A July 2012 treatment note states that he had prescribed unloading knees braces that the Veteran was attempting to acquire through VA, but that he continued to have buckling episodes in both knees due to pain.  On physical examination, both knees were stable with pain on the medial aspect of both knees.  A November 2012 treatment note states that Dr. B.'s office had issued a left knee unloader brace and that the Veteran had genu varus deformity of both knees.  

The Board finds that the Veteran has had instability of the knees which has been no more than slight due to his service-connected DJD.  The Veteran has consistently reported falls, buckling, and give way in his knees throughout the period on appeal.  His reports are competent and credible.  Given the competent and credible reports of instability and the use of braces, some degree of instability exists.  Given the absence of instability on direct medical evaluation, the Board finds that the instability is no more than "slight" in degree.  See 38 C.F.R. § 4.6.  The Board concludes that a separate 10 percent rating for left and right knee instability due to the Veteran's service-connected DJD is warranted throughout the period on appeal.  38 C.F.R. § 4.71a, DC 5257.

The Board has also considered whether there is any basis for assignment of any higher ratings for either knee under any other potentially applicable diagnostic code.  However, the Veteran's bilateral knee symptomatology has not included ankylosis, the removal of cartilage, dislocated cartilage, impairment of the tibia or fibular, or genu recurvatum; hence, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 10 percent have at no time been met for limitation of motion or instability of either knee.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the Veteran's bilateral knee DJD are not inadequate.  The Veteran has complaints of pain, limited endurance, and instability that impede his ability to function.  These complaints form the basis of the schedular ratings, as discussed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  The evidence of record does not suggest that the Veteran has additional functional impairment left uncompensated by the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations reasonably describe the service-connected knee disabilities; thus, the schedular evaluations are adequate to rate the Veteran's knee disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In sum, the Board has concluded that separate 10 percent ratings for instability are warranted for each knee; however, the Board finds that the preponderance of the evidence is against for ratings in excess of 10 percent have at no time been met for limitation of motion or instability of either knee.  Consequently, the benefit-of-the-doubt rule does not apply to ratings in excess of 10 percent have at no time been met for limitation of motion or instability of either knee, and the claims must be denied in excess of those ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for initial ratings in excess of 10 percent for bilateral knee DJD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The initial rating appeals arise from granted claims of service connection.  Notice appropriate to service connection claims was provided in a July 2005 letter, excepting notice of the degree of disability and effective date elements, prior to the awards of service connection in November 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  A December 2006 letter provided notice of the degree of disability and effective date provisions of service connection.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in December 2006, he was provided years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran has been afforded a Board hearing before the undersigned in support of his initial rating appeals.  During that proceeding, the undersigned explained the underlying issues to the Veteran, as well as the elements required to substantiate his claims.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish that claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has submitted copies of private treatment records that he wanted considered in support of his appeal.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in January 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee disorders since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate each the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The January 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the bilateral knee rating appeals in December 2010 to obtain recent VA treatment records and provide the Veteran with a new VA examination.  Records were obtained through March 2013.  A January 2011 VA examination was provided, the report of which is adequate for ratings purposes.  The Board finds that the RO complied substantially with December 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.


ORDER

An initial disability evaluation in excess of 10 percent for DJD of the left knee is denied. 

An initial 10 percent rating for instability due to DJD of the left knee is granted.

An initial disability evaluation in excess of 10 percent for DJD of the right knee is denied. 

An initial 10 percent rating for instability due to DJD of the right knee is granted.


REMAND

The Board must remand the issues of an initial disability evaluation in excess of 20 percent for a lumbar spine disability, to include DDD at L5-S1, and entitlement to a TDIU for corrective development.

The Board previously remanded these issues in December 2010 in part to provide the Veteran with a current VA examination as to the severity of the lumbar spine disability.  The Veteran was evaluated at a January 2011 VA examination.  The examination report provided an incomplete answer to whether the Veteran had incapacitating episodes due to DDD, indicating that the Veteran had such episodes once or twice a month.  The Appeals Management Center (AMC) requested clarification, as the duration of these episodes was not mentioned but is necessary to apply the ratings criteria.  38 C.F.R. § 4.71a, DC 5243, Alternative Rating Formula for Intervertebral Disc Syndrome.  An April 2011 addendum opinion repeated the earlier statement without discussing the duration of the episodes.  Rather than continuing to seek clarity, the AMC issued a Supplemental Statement of the Case (SSOC) and returned the case to the Board.

This was error.  The Board can no more apply the ratings criteria for incapacitating episodes than can the AMC.  Moreover, the Board must ensure substantial compliance with its remands.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Further remand for additional development of the prior remand instructions is warranted.  Id.

The Veteran has repeatedly alleged that he has not worked since 2004 and that he believed that he could no longer work due to his service-connected knee disabilities.  These allegations raise the issue of entitlement to a TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For reasons that are unknown, the RO and AMC have not conducted appropriate development or provided appropriate notice to the Veteran as to TDIU.  The Board remands for appropriate notice and development.

Finally, the Board notes that the Veteran receives ongoing treatment through the Central Texas VA Health Care System for his back disability.  VA treatment records through September 2013 have been associated with the Veteran's Virtual VA file.  To ensure a complete record on appeal, the Board instructs that all treatment records relevant to the lumbar spine disability from September 2013 to the present be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter informing him of VA's duties to notify and assist him with respect to the issue of entitlement to TDIU, to include providing him with a VA Form 21-8940.  A copy of this letter should be memorialized in the claims file.

2.  Request all available treatment records dated since September 2013 from the Central Texas VA Health Care System pertaining to the lumbar spine disability with DDD.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate expert to determine the current level of severity of his service-connected lumbar spine disability with DDD.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

4.  The Veteran should then be scheduled for an appropriate VA compensation examination to determine the effect of his service-connected bilateral knee DJD disabilities on his employability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions rendered would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner should identify all symptoms attributable to the service-connected disabilities.  Thereafter, the examiner should state how each disability with its associated symptoms impacts the Veteran's ability to obtain and maintain a substantially gainful occupation, including sedentary and manual labor employment.  In assessing the impact of the Veteran's service-connected knee disabilities, the examiner should describe the Veteran's level of education, experience, and occupational background.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

5.  Then, the AOJ should readjudicate the lumbar spine initial rating claim on the merits and adjudicate the TDIU issue in the first instance.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


